Citation Nr: 0502694	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  00-24 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bipolar disorder, 
currently rated as 50 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
right-sided otitis media.

3.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

5.  Entitlement to service connection for a disorder 
manifested by memory loss.

6.  Entitlement to service connection for a disorder 
manifested by muscle aching and soreness.

7.  Entitlement to service connection for a disorder 
manifested by bone aching and soreness.

8.  Entitlement to service connection for a disorder 
manifested by shortness of breath.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from January 1967 to April 
1974.

This appeal is from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

In an October 2004 informal hearing presentation, the 
veteran's representative asserted that the veteran's 
hypertension is related to his service-connected 
cardiovascular disease.  The assertion constitutes a claim of 
secondary service connection.  See 38 C.F.R. § 3.310(a) 
(2004).  The veteran's October 1997 claim, from which this 
appeal arises, sought to reopen a claim of incurrence of 
hypertension in service, which VA denied in February 1985.  
Secondary service connection is a different basis of 
entitlement relying on proof of different facts.  The 
secondary service connection claim is referred for 
appropriate action.

The VA outpatient record of July 3, 2003, listed 
osteoarthritis among the veteran's medical conditions.  The 
veteran has claimed entitlement to service connection for 
aching and soreness of the muscles and bones, which claims 
are on appeal.  VA has not adjudicated service connection for 
arthritis, nor is such a claim obvious in the veteran's 
statements in support of the instant claims.  The question 
whether he intended to claim service connection for arthritis 
is referred to the RO for appropriate action.

The RO's letter of March 2004 purported to notify the veteran 
about the development of his appeal, listing diabetes among 
the claims on appeal for an increased rating.  The inclusion 
of diabetes was erroneous.  VA granted service connection for 
diabetes in an April 2003 rating decision, assigning an 
initial disability rating from which the veteran has not 
appealed.  This discission does not address the disability 
rating of diabetes.

The issues of increased rating for bilateral hearing loss and 
of service connection for a disability manifested by memory 
loss and for a disability manifested by shortness of breath 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's bipolar symptoms have manifest by impaired 
abstract thinking, periods of predominantly hypomanic 
symptoms followed by periods of predominantly depressive 
symptoms, anxiety with intermittent panic attacks, 
irritability with difficulty controlling temper, difficulty 
sleeping, occasional passive suicidal ideation, and 
difficulty adapting to stressful situations.

2.  Right-ear otitis media is asymptomatic.

3.  VA denied service connection for hypertension in February 
1985 and notified the veteran of the denial and of his 
appellate rights by letter in March 1985.

4.  The veteran did not appeal from the February 1985 
disallowance of service connection for hypertension within 
one year after the date of the notice of denial.

5.  Medical records submitted since February 1985 confirm a 
current diagnosis of hypertension, but are uninformative 
about whether the veteran incurred hypertension in service.

6.  The veteran does not have a medically diagnosed disorder 
manifested by muscle aching and soreness.

7.  The veteran does not have a medically diagnosed disorder 
manifested by bone aching and soreness.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent disability rating 
for bipolar affective disorder are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.126(a), 
4.130, Diagnostic Code 9432 (2004).

2.  The schedular criteria for a compensable rating for 
right-sided otitis media are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.31, 4.88b, 
Diagnostic Code 6200 (2004).

3.  The February 1985 denial of service connection for 
hypertension is final.  38 U.S.C.A. §§ 7104(c); 38 C.F.R. 
§§ 3.160(d), 20.302(a), 20.1102 (2004).

4.  New and material evidence has not been presented or 
secured to reopen a prior, final denial of service connection 
for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

5.  A disorder manifested by muscle aching and soreness was 
not incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

6.  A disorder manifested by bone aching and soreness was not 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Ratings

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2004), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2004).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A.  Bipolar Affective Disorder

The following criteria pertain to the question whether to 
rate the appellant's bipolar affective disorder as greater 
than 50 percent disabling:

100 percent evaluation requires total 
occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

A 70 percent rating is warranted for 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

A 50 percent rating is warranted for 
occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9432, General Formula for 
Mental Disorders (2004).  The general rating formula provides 
examples of manifestations commensurate with rating at the 
several levels.  Not all of them are expected to be seen in 
each instance of a mental disorder.  38 C.F.R. § 4.21 (2004).

Historically, VA and private treatment records from December 
1986 to July 1997 show the veteran to be essentially stable 
in his symptoms and social and occupational impairment.  He 
was teaching school and functioning fairly well.  In 
September 1991, he was described as disgruntled and upset, 
without mania or depression, when he reported being retired 
from teaching against his will.  In July and November 1992, 
he was described as having vague feelings of anxiety, labile 
emotions, and being overly talkative.  His Global Assessment 
of Functioning (GAF) was 75 currently and for the past year.  
In December 1992, he was assessed as hypomanic and not 
sleeping well.  In February 1994, June 1995 and March 1997, 
he was described as still stabilized and without change.  In 
July and October 1997, his treating VA psychiatrist noted he 
continued to do well on medication, without significant 
symptoms of mania, depression, or psychosis, and without 
suicidal or homicidal ideation.  The assessment was bipolar 
disorder in remission.

On VA examination for compensation purposes in June 1998, the 
veteran reported worsening symptoms in the past year, with 
four discrete episodes with psychotic features of auditory 
hallucinations, but no episodes in the past six months.  He 
reported having depressive symptoms without psychotic 
features for about the past month.  He denied past or present 
suicidal or homicidal ideation or other delusions.  After 
mental status examination, the examiner diagnosed bipolar 
affective disorder, type I, manic, moderate, with prior 
psychotic features, currently in full remission.  The GAF was 
65.  The examiner commented that the veteran's symptomatology 
had worsened in the past four years, but there were no manic 
episodes in the past six months.

On outpatient treatment in December 2000, the veteran was 
said to be doing poorly due to great financial stress.  His 
treating psychiatrist noted that the veteran and his wife 
reported much depression, anxiety with increasing frequency 
of panic or near panic attacks, irritability, unprovoked 
bouts of anger with poor impulse control, impairment of short 
and long-term memory making previously routine tasks 
difficult, poor motivation, poor judgment, especially 
regarding his medical regimen, increased social withdrawal, 
general paranoia, occasional passive suicidal ideation, with 
denial of intent because of religious beliefs, as well as 
multiple somatic psychiatric manifestations.  On observation, 
the veteran was quite depressed, anxious, irritable, with 
flat affect, speech very circumstantial, and guarded.  The 
GAF was 50.

In July 2001, the veteran reported his wife had gone out of 
the country, he hoped on family business rather than having 
left him.  He demonstrated increased symptoms, with some 
depression, increased anxiousness with obsessive style.  He 
reported two episodes of passive suicidal ideation.  The GAF 
was 55.  In October 2001, his wife returned, and his symptoms 
subjectively diminished; his GAF remained 55.

On VA examination in November 2001, the veteran reported, and 
his wife confirmed, depressive symptoms for over a year, with 
20 pounds of weight loss, significant anxiety and 
intermittent anxiety attacks, irritability with difficulty 
controlling his anger, difficulty sleeping, and occasional 
passive suicidal thoughts.  The examiner noted manic symptoms 
in the past with current depressive symptoms, trouble 
concentrating.  The examiner also noted symptoms of decreased 
memory, social withdrawal, and some somatic symptoms 
including bloating and stomach pain.  On mental status 
examination, his affect was somewhat blunted and anxious.  
His thought process was goal directed with some 
circumstantiality.  He denied paranoia, but admitted to 
anxiety and panic attacks.  His memory and concentration were 
slightly impaired.  The diagnosis was bipolar disorder, 
currently depressed; the GAF was 50.  The examiner opined 
that the veteran had experienced significant symptoms of 
bipolar disorder despite treatment, and that he seemed very 
vulnerable to stress, with current stresses causing increased 
symptoms.

Outpatient records through 2002 show ongoing recurrent and 
inconsistent complaints of depression.  In February 2002, he 
denied all symptoms except insomnia.  In June 2002, he denied 
significant depression, anxiety, mania, insomnia, or suicidal 
or homicidal ideation; his GAF was 60.  In February 2003, the 
treating psychiatrist noted gradually increasing depression 
for about the past two years.  The veteran denied mania, 
insomnia, and suicidal or homicidal ideation.  He presented 
as somewhat depressed with a constricted affect.  The GAF was 
60.

Comparing the veteran's symptoms and functioning to the 
rating criteria, the criteria for a 50 percent rating seems 
appropriate, except for the period from December 2000 to 
February 2002.  The reports of suicidal ideation are 
consistent with a 70 percent rating.  Additionally, the 
variability of the veteran's symptoms and his documented 
periodic increases in symptoms in response to life stresses 
show that his periods of remission are not long enough to 
base his disability rating on them.  38 C.F.R. § 4.125(a) 
(2004).

The evidence also suggests the veteran is not a reliable 
historian.  Notably, the June 1998 VA examination report 
describes the most severe period of symptoms the veteran had 
during the pendency of this claim as during the year prior to 
the examination, but not during the six months prior to the 
examination.  That means they must have been, by the 
veteran's report, during a period in 1997 for which there is 
ample outpatient documentation of his doing well in 
asymptomatic remission.  His unreliability as a historian is 
further demonstrated by his report to a June 2003 VA general 
medical examiner that he had never taken insulin therapy for 
his diabetes.  The veteran's medical records are 
substantially comprised of records of treatment for diabetes, 
including insulin therapy.

The veteran is entitled to the next higher, or 70 percent, 
rating, if the disability picture more nearly approximates 
the criteria for the next higher rating.  38 C.F.R. § 4.7 
(2004).  All of the evidence for and against the veteran's 
claim for an increased rating for bipolar affective disorder 
is approximately in equipoise on the material matter whether 
the disability picture more nearly represents that of the 
next higher rating.  When evidence is in equipoise on any 
matter material to a determination, the veteran is entitled 
to the benefit of the doubt.  38 U.S.C.A. § 5107(b) (2002); 
38 C.F.R. § 4.3 (2004).  Giving the veteran the benefit of 
the doubt, he is entitled to a 70 percent rating for bipolar 
affective disorder.  38 C.F.R. § 4.130, Diagnostic Code 
(9432) (2004).

The evidence does not reveal the type or severity of symptoms 
commensurate with or nearly approximating a 100 percent 
schedular rating.  A rating higher than 70 percent is not 
warranted.

B.  Right-sided Otitis Media

VA has rated the veteran noncompensably disabled by otitis 
media.  The RO has applied the criteria for chronic 
suppurative otitis media, which is rated a maximum of 10 
percent during suppuration, or with aural polyps.  38 C.F.R. 
§ 4.87, Diagnostic Code 6200 (2004).  Nonsuppurative otitis 
medial with effusion (serous otitis media) is rated based on 
the resulting hearing impairment.  The otitis media could not 
be separately rated in the veteran's case, because he is 
service-connected for hearing impairment.  His hearing 
impairment is rated based on the loss of acuity, whatever the 
reason.  Separate rating for nonsuppurative otitis media 
would constitute duplicate ratings for the same disability, 
or pyramiding, which is impermissible.  See 38 C.F.R. § 4.14 
(2004).  Consequently, satisfaction of the criteria for a 
compensable rating for suppurative otitis media is the 
veteran's only possibility for compensation for otitis media.

Service medical records show a single instance of otitis 
media in March 1970, which subsequent examination that month 
showed resolving.  There is no subsequent finding of otitis 
media in the veteran's claims file.  VA examination in May 
1998 and November 2001 were negative for otitis media.  The 
clear preponderance of the evidence is against awarding a 
compensable rating.

II.  Hypertension

When the RO denied the appellant's claim for service 
connection for hypertension in February 1985, and the 
appellant did not appeal within one year of the date of the 
letter notifying him of the denial, that decision became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.160(d) (2004); see also Suttman v. Brown, 5 Vet. App. 
127, 135 (1993) (section 7105(c) finality also subject to 
section 5108 exception).  To reopen the claim, new and 
material evidence must be presented or secured.  38 U.S.C.A. 
§ 5108 (West 2002).  "The Board does not have jurisdiction 
to consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence is not 
presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The instant appeal arises from an October 1997 
claim.  The most recent amendment of the regulatory 
definition of new and material evidence applies only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001).  Consequently, this appeal is 
decided under the older version of the regulations.

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since February 1985 is 
of concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since February 1985 to "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

The veteran has submitted duplicates of VA and private 
records that VA reviewed in February 1985 and found to not 
show incurrence of hypertension in service.  The November 
1984 VA examination report of record in November 1985 and now 
resubmitted showed the recent onset of hypertension.  This 
evidence is not new.  It cannot be new and material.

Private medical records of February 1996 to April 1999 and VA 
outpatient and examination records of December 1986 to May 
2004 collectively confirm the veteran has hypertension; it 
appears in the VA medical records in June 1997, noted as 
follow-up treatment for diabetes and hypertension.  
Collectively, nothing submitted since February 1985 
constitutes evidence of the onset of hypertension in service 
or during the year following separation from service.

The evidence presented or secured since February 1985 does 
not bear directly or substantially on the matter to be 
determined, whether the veteran had hypertension in service 
or soon thereafter.  It does not show or even suggest a link 
between current hypertension and service.  It is not so 
significant that alone or together with the evidence 
previously of record it must be considered to decide the 
claim fairly.  No new and material evidence of incurrence of 
hypertension in service has entered the record since VA last 
denied the claim.  It may not be reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

III.  Service Connection for Aching and Sore Muscles and 
Bones

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2004).

These claims are consolidated for discussion, because the 
evidence regarding them is essentially identical, and it 
compels the same result for each claim.  It is difficult to 
ascertain the medical basis of either claim.  The veteran has 
no current medical diagnosis of a disorder manifested by 
muscle or bone aching or soreness.  A VA general medical 
examination of June 2003 noted the veteran's complaints of 
shoulder, knee, back, ankle, wrist, and elbow pain, but made 
no diagnosis.  Skeletal examination was essentially negative.  
The finding was of essentially full range of motion of all 
joints.  There were no neurologic findings.  There is no 
evidence of complaint, diagnosis, or treatment in service for 
such conditions.  The medical evidence of record does include 
osteoarthritis in a July 2003 outpatient list of the 
veteran's current diagnoses, but this is such a well-
recognized medical condition that it is not reasonable to 
construe the veteran's claim for muscle and bone aching as an 
indirect attempt to claim service connection for arthritis, 
and the claim is not so construed.

Entitlement to VA disability compensation requires the 
existence of a current disability.  Gilpin v. West, 155 F. 3d 
1353, 1356 (Fed. Cir. 1998) (service connection based on 
wartime service); Degmetich v. Brown, 104 F. 3d 1328, 1332 
(Fed. Cir. 1997) (service connection based on peacetime 
service).  Regarding the claims for service connection for 
disorders manifested by muscle and joint aching and soreness, 
there is no evidence of current disability.  The 
preponderance of the evidence is against granting the claims.



IV.  Duty to Notify and to Assist

VA notified the veteran by letters of January 2001, March 
2003, and May 2004 of information and evidence necessary to 
substantiate his claims for increased ratings, to reopen his 
claim for hypertension, and to establish entitlement to 
service connection.  The letters identified the evidence, or 
types of evidence necessary to substantiate each claim.  They 
identified the information the veteran must provide to enable 
VA to obtain evidence on his behalf.  They identified the 
evidence VA would obtain if he so authorized. They identified 
the federal records VA could and would obtain by itself.  
They indicated that the veteran could submit any evidence 
pertinent to his claim himself.  Although not explicitly 
identifying this evidence as including or comprising evidence 
currently in his possession, logic compels the inclusion of 
such evidence in the notice.  The appeal is from a rating 
decision that post-dated enactment of the statute requiring 
such notice, consequently the letters could not have predated 
the adjudication.  VA did, however, develop evidence in 
response to the veteran's responses to the letters.  The 
veteran was not prejudiced by lack of knowledge of the scope 
of VA's duty and capacity to assist him to prosecute his 
claims.  VA has discharged its notice obligations in 
conjunction with the claim on appeal.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004).

VA has obtained the federal records of which it had notice.  
The veteran has submitted private medical records, but not 
authorized or requested VA to obtain any for him.  VA has 
discharged its duty to assist the veteran to obtain evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(1), 
(2), (3) (2004).

VA examined the veteran in May and June 1998, November 2001, 
and June 2003.  The veteran did not meet the threshold of 
evidence necessary to be entitled to VA examination regarding 
the claims for service connection for aching and soreness of 
the muscles and bones.  No examination specifically addressed 
those claims.  VA has discharged its obligation to examine 
the veteran in conjunction with the claims at issue in this 
appeal.  38 C.F.R. § 3.159(c)(4) (2004).  No medical opinion 
was necessary to resolve the issues on appeal.  Id.

There was no failure to obtain any evidence that VA sought.  
Consequently, there was no need to notify the veteran of a 
failure to obtain any evidence.  38 C.F.R. § 3.159(e) (2004).


ORDER

1.  Entitlement to a 70 percent schedular rating for bipolar 
affective disorder is granted, subject to the regulations 
governing payment of monetary benefits.

2.  Increased (compensable) rating for right-sided otitis 
media is denied.

3.  Whereas new and material evidence has not been submitted 
to reopen a claim of entitlement to service connection for 
hypertension, the claim is denied.

4.  Service connection for a disorder manifested by muscle 
aching and soreness is denied.

5.  Service connection for a disorder manifested by bone 
aching and soreness is denied.


REMAND

The veteran's representative asserts that there is not a 
current hearing test in the veteran's claims file, and that 
he should be afforded one.  The file contains audiology 
examination reports of May 1998 and November 2001.  
Contemporaneous examination is not defined by regulation for 
the purpose of evaluating disabilities.  The requirement to 
consider contemporaneous medical information always creates 
the dilemma of when to stop compiling evidence when an appeal 
is pending for many years, as here.  The November 2001 
audiometry report shows the veteran's hearing was worse then 
than in May 1998.  In light of the documented change in the 
veteran's hearing during that three-year period, it is 
reasonable to conclude that the now three-year old November 
2001 examination is not current enough.

VA outpatient treatment records show the veteran's complaints 
of short-term memory dysfunction.  A mental health clinic 
note of October 1997 suggested multiple possible causes, 
including side effects of medication.  The note also 
commented that the veteran received medication both from VA 
and privately.  The veteran should be afforded appropriate 
testing to confirm his subjective sense of short-term memory 
impairment and a review conducted of all of his medications, 
both VA and privately prescribed.  A medical opinion that VA 
prescribed medication causes or contributes to memory 
impairment could be a basis for service connection.  
Alternatively, a medical opinion that memory loss is a 
symptom of service-connected bipolar disorder would identify 
it as among the criteria for 50 disability rating for a 
mental disorder.  See 38 C.F.R. § 4.130, General Formula for 
Mental Disorders (2004).

The veteran had a VA general medical examination in June 
2003, apparently in conjunction with his successful claim for 
total disability rating based on individual unemployability.  
The report noted history and complaints from the veteran in 
patent contradiction with the extensive treatment record, for 
example, the veteran's report that he did not take insulin 
for diabetes, when in fact he does.  He reported shortness of 
breath with exertion, but VA outpatient records from shortly 
before and after the examination note both affirmation and 
denial of shortness of breath.  Service medical records show 
a complaint of shortness of breath.  The evidence is 
sufficient to warrant a pulmonology examination.  38 C.F.R. 
§ 3.159(c)(4) (2004).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiometry examination to determine his 
current hearing acuity.

2.  Obtain a complete list of the 
veteran's medications.

?	Request the veteran to submit a 
complete list of medications and 
doses prescribed by any private 
physicians he sees.

?	Obtain from Jacksonville VA OPC a 
complete list of VA prescribed 
medications and doses.

3.  Schedule the veteran for a VA 
psychiatric examination, including 
psychometric testing and referral to a 
neurologist, if indicated, specifically 
to test his memory and provide the 
information necessary to determine 
whether the veteran has memory impairment 
of etiology distinguishable from bipolar 
disorder.  Provide the examiner with the 
claims file including the complete 
information on the veteran's medications.

?	The examiner is to note the October 
31, 1997, Mental Health Clinic 
report of Dr. Brockunier describing 
the veteran's complaints of short 
term memory difficulties and the 
physician's comments on possible 
causes, including medication side 
effects, age, diabetes, and 
microvascular disease of the brain, 
the examiner is to accomplish the 
following:

?	Distinguish memory impairments that 
are symptoms of bipolar disorder 
from any other cause, and identify 
any such other cause.  If there is 
memory impairment other than due to 
bipolar disorder, provide an opinion 
based on review of the service 
medical and all subsequent medical 
records, whether it is less than, 
equal to, or greater than 50 percent 
probable that the memory impairment 
began in service or is caused or 
aggravated by a condition related to 
service.

4.  Schedule the veteran for a pulmonary 
examination to diagnose or rule out 
disease manifested by shortness of 
breath.  Provide the examiner with the 
claims file.

?	The examiner shall provide an 
opinion whether it is less than, 
equal to, or greater than 50 percent 
probable that any current pathology 
manifested by shortness of breath is 
etiologically related to the dyspnea 
on exertion noted on the July 1972 
service medical record.

Readjudicate the claim for increased 
rating for bilateral hearing loss and for 
service connection for a disorder 
manifested by memory loss and for a 
disorder manifested by shortness of 
breath.  If any claim remains denied, 
provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


